Case 1:21-cv-01907-KLM Document 20 Filed 08/20/21 USDC Colorado Page 1 of 3




                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO

Civil Action No. 21-cv-01907-KLM

CITY AND COUNTY OF DENVER, ACTING BY AND THROUGH ITS BOARD OF WATER
COMMISSIONERS, a municipal corporation of the State of Colorado,

       Plaintiff,

v.

BOULDER COUNTY, ACTING BY AND THROUGH ITS BOARD OF COUNTY
COMMISSIONERS, a body corporate and politic of the State of Colorado, and
MATT JONES, CLAIRE LEVY, AND MARTA LOACHAMIN, in their official capacity as
Commissioners,

     Defendants.
_____________________________________________________________________

                                ORDER
_____________________________________________________________________
ENTERED BY MAGISTRATE JUDGE KRISTEN L. MIX

       This matter is before the Court on the Consent Motion to Hold Scheduling

Conference and Case Management Deadlines in Abeyance [#19]1 (the “Motion to

Stay”). The parties request pursuant to Fed. R. Civ. P. 16(b) that the Court hold the

Scheduling Conference and deadlines in abeyance pending resolution of the pending

Motion to Dismiss [#18] filed by Defendants on August 10, 2021.

       Although the stay of proceedings in a case is generally disfavored, the Court has

discretion to stay discovery while a dispositive motion is pending. See Capture Eleven

Group v. Otter Products, LLC, No. 20-cv-02251-RM-KLM, 2021 WL 1697802, at *1 (D.



       1
          “[#19]” is an example of the convention the Court uses to identify the docket number
assigned to a specific paper by the Court’s case management and electronic case filing system
(CM/ECF). This convention is used throughout this Order.

                                             -1-
Case 1:21-cv-01907-KLM Document 20 Filed 08/20/21 USDC Colorado Page 2 of 3




Colo. Apr. 29, 2021); String Cheese Incident, LLC v. Stylus Shows, Inc., No. 1:02-cv-

01934-LTB-PAC, 2006 WL 894955, at *2 (D. Colo. Mar. 30, 2006); 8 Charles Alan Wright,

et al., Federal Practice and Procedure § 2040, at 521-22 (2d ed. 1994). As one court

noted, “[a] stay of discovery pending the determination of a dispositive motion is an

eminently logical means to prevent wasting the time and effort of all concerned, and to

make the most efficient use of judicial resources.” Chavous v. D.C. Fin. Responsibility &

Mgmt. Assistance Auth., 201 F.R.D. 1, 2 (D.D.C. 2005). When exercising its discretion,

the Court considers the following factors: (1) the interest of the plaintiffs in proceeding

expeditiously with discovery and the potential prejudice to the plaintiffs of a delay; (2) the

burden on the defendants of proceeding with discovery; (3) the convenience to the Court

of staying discovery; (4) the interests of nonparties in either staying or proceeding with

discovery; and (5) the public interest in either staying or proceeding with discovery. String

Cheese Incident, 2006 WL 894955, at *2.

       In this case, the parties do not assert any prejudice or undue burden from a stay.

Instead, they assert that it would conserve judicial resources and be more efficient to hold

a scheduling conference and establish deadlines, if needed, after the Court has ruled on

the Motion to Dismiss [#18]. See Motion to Stay [#19] at 2. With regard to the third factor,

it is certainly more convenient for the Court to stay discovery until it is clear that the case

will proceed. See Chavous, 201 F.R.D. at 5 (staying discovery pending decision on a

dispositive motion “furthers the ends of economy and efficiency, since if [the motion] is

granted, there will be no need for [further proceedings]”). As to the fourth factor, while the

Motion to Stay [#19] notes that certain nonparties may seek to intervene in this case, it is

anticipated that they too will file a motion to dismiss. Id. at 2 n. 1. Again, the Court

                                              -2-
Case 1:21-cv-01907-KLM Document 20 Filed 08/20/21 USDC Colorado Page 3 of 3




believes it will be most efficient for all parties and the Court to address the scheduling and

other issues after resolution of any motions to dismiss. Finally, with regard to the fifth and

final factor, the Court finds that the public has an interest in the efficient and just resolution

of a case. Avoiding wasteful efforts by the Court clearly serves this interest. Weighing the

relevant factors, the Court concludes that a stay as requested by the parties is appropriate.

Accordingly,

       IT IS HEREBY ORDERED that the Motion to Stay [#19] is GRANTED. All case

management deadlines are STAYED pending resolution of the Motion to Dismiss [#18].

       IT IS FURTHER ORDERED that the Scheduling Conference set for September 22,

2021, at 10:00 a.m. is VACATED, to be reset at a later date if appropriate.

       Dated: August 20, 2021




                                               -3-
